Citation Nr: 0510608	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  97-24 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to June 
26, 1998, and in excess of 30 percent from June 26, 1998, on 
appeal from the initial award of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

This appeal is from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which is the agency of original 
jurisdiction (AOJ) in this case.

This appeal is from the initial disability rating of the 
veteran's PTSD.  See  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board remanded this case in February 1999 for 
further development, including application of the correct 
regulations to the time service connection was in effect 
prior to November 6, 1996, and possibly thereafter, see  
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (overruled Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), and the 
promulgation of a supplemental statement of the case (SSOC) 
that informed the veteran of those regulations.  See 
38 U.S.C.A. § 7105(d)(1)(B) (West 2002); 38 C.F.R. § 19.29 
(2004).  The Board remanded the case again in June 2000 to 
effect unaccomplished elements of the February 1999 remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board ordered development of additional evidence in 
October 2002.  In October 2003, the Board remanded the case 
to the AOJ for initial review of the evidence the Board 
developed pursuant to a judicial determination that the Board 
lacked the authority to make the first review that evidence.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The AOJ reviewed the claim via the Appeals Management Center 
(AMC) in Washington, D.C., including the new evidence, and 
issues a SSOC in December 2004.  Subsequently, the AOJ 
received additional evidence, and then returned the claim to 
the Board without initial review of that evidence.

The appeal is REMANDED to the AOJ via the AMC.  VA will 
notify you if further action is required on your part.




REMAND

In February 2005 the veteran submitted a document from his 
employer as evidence in support of his claim.  He submitted 
an explanatory statement with it that referenced "your SSOC 
of 12-1-04."  He did not waive initial review of the 
evidence by the AOJ, as is required for the Board to have 
authority to make the initial review.  38 C.F.R. § 20.1304(c) 
(2004).

The Board returned the appeal to the veteran's representative 
to afford the representative the opportunity to waive initial 
AOJ review of the new evidence, as is authorized by 
regulation.  Id.  The representative responded in March 2005.  
The statement did not express a waiver of AOJ consideration 
of the evidence the veteran submitted with his statement.  It 
requested the Board to consider the statement.  Such 
statements are not evidence within the meaning of the 
regulation, and the Board need not have sought clarification 
had the veteran submitted the statement alone.  The right to 
initial review of evidence by the AOJ is the veteran's.  
Although VA administers the law under a broad interpretation, 
38 C.F.R. § 3.301 (2004), the Board must narrowly construe 
regulations when a broad interpretation would limit the 
claimant's due process.  Consequently, this case must return 
to the AOJ for initial review of the new evidence.

VA has not provided the veteran any letter or other statement 
that satisfies VA's legal obligation to provide the veteran 
certain notices as mandated by the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The posture of this case as an 
appeal from the initial disability rating concomitant with 
the grant of service connection does not abrogate VA's 
obligation to provide notice pursuant to the VCAA.  Such an 
obligation does not arise when VA provided VCAA-compliant 
notice in the context of the initial claim for service 
connection.  VAOPGCPREC 8-2003.  In this case, there was no 
VCAA-compliant notice prior to adjudication of entitlement to 
service connection, because the initial award of service 
connection predated enactment of the VCAA, hence VA is not 
excused from the notice requirements of the Act.

When the Board remanded the case in October 2003 with 
specific instructions to reconsider the claim including the 
evidence the Board had obtained, the Board did not instruct 
the AOJ to furnish the veteran VCAA notice.  The required 
notice is a matter of due process and the Board cannot forego 
it however regrettable the previous remands oversight and the 
AOJ's lack of initiative in failing to provide it before now.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran the notice 
required by the VCAA of 2000 sufficient 
to comply with 38 U.S.C.A. § 5103(a) 
(West 2004) and 38 C.F.R. § 3.159(b) 
(2004).  The notice must address the 
information and evidence necessary to 
substantiate entitlement to a higher 
initial rating for PTSD, including 
evidence that shows changes in the 
severity of PTSD during the time his 
appeal has been pending.  The notice must 
make clear which information and evidence 
he must submit, including any currently 
in his possession, and which VA will 
attempt to obtain for him.

2.  Execute any additional development 
revealed to be necessary by the veteran's 
response to the notice.

3.  Readjudicate the claims at issue, 
considering the evidence the veteran 
submitted in February 2005 and any other 
evidence obtained while this case is in 
remand status.  If readjudication results 
in less than a full grant, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case documenting implementation of the 
VCAA notice requirements and action taken 
in response to any additional evidence 
obtained, and provide an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




